Case 2:20-cv-07552-SVW-JPR Document 51 Filed 08/23/21 Page 1 of 17 Page ID #:815



   1   NEEL CHATTERJEE, (SBN 173985)
       NChatterjee@goodwinlaw.com
   2   ALEXIS COLL-VERY, (SBN 212735)
       ACollVery@goodwinlaw.com
   3   GOODWIN PROCTER LLP
       601 Marshall Street
   4   Redwood City, California 94063
       Tel.: +1 650 752 3100
   5   Fax: +1 650 853 1038           NOTE: CHANGES MADE BY THE COURT
   6   HONG-AN VU (SBN 266268)
       HVu@goodwinlaw.com
   7   GOODWIN PROCTER LLP
       601 S. Figueroa Street
   8   Suite 4100
       Los Angeles, California 90017
   9   Tel.: +1 213 426 2500
       Fax.: +1 213 623 1673
  10
  11   Attorneys for Defendant
       COMMUNITY.COM, INC., a Delaware
  12   Corporation; MATTHEW PELTIER, an
       individual
  13
  14                              UNITED STATES DISTRICT COURT

  15                             CENTRAL DISTRICT OF CALIFORNIA

  16                                      WESTERN DIVISION

  17
  18   CHARLES BUFFIN, an individual;              Case No. 2:20-cv-07552 SVW (JPRx)
       MAXWELL LEVINE, an individual;
  19   STEVEN LEVINE, an individual,               STIPULATED PROTECTIVE
                                                   ORDER
  20                        Plaintiffs,
                                                   Dept: 10A
  21           v.                                  Judge: Hon. Stephen V. Wilson
  22   COMMUNITY.COM, INC., a                      Action Filed: August 20, 2020
       Delaware corporation; MATTHEW
  23   PELTIER, an individual; and DOES 1
       through 10,
  24
                            Defendants.
  25
  26
  27
  28
       ACTIVE/111574176.1
Case 2:20-cv-07552-SVW-JPR Document 51 Filed 08/23/21 Page 2 of 17 Page ID #:816



   1   1.      A.       PURPOSES AND LIMITATIONS
   2
               Discovery in this action is likely to involve production of confidential,
   3
       proprietary or private information for which special protection from public disclosure
   4
       and from use for any purpose other than prosecuting this litigation may be warranted.
   5
       Accordingly, the parties hereby stipulate to and petition the Court to enter the
   6
       following Stipulated Protective Order. The parties acknowledge that this Order does
   7
       not confer blanket protections on all disclosures or responses to discovery and that
   8
       the protection it affords from public disclosure and use extends only to the limited
   9
       information or items that are entitled to confidential treatment under the applicable
  10
       legal principles.
  11
  12           B.       GOOD CAUSE STATEMENT

  13           This action is likely to involve trade secrets, user/customer and pricing lists
  14   and other valuable research, development, commercial, financial, technical and/or
  15   proprietary information for which special protection from public disclosure and from
  16   use for any purpose other than prosecution of this action is warranted. Such
  17   confidential and proprietary materials and information may consist of, among other
  18   things, confidential business or financial information, information regarding
  19   confidential business practices, or other confidential research, development, or
  20   commercial information (including information implicating privacy rights of third
  21   parties, such as investors or users of Defendants’ platform), information otherwise
  22   generally unavailable to the public, or which may be privileged or otherwise
  23   protected from disclosure under state or federal statutes, court rules, case decisions,
  24   or common law. Accordingly, to expedite the flow of information, to facilitate the
  25   prompt resolution of disputes over confidentiality of discovery materials, to
  26   adequately protect information the parties are entitled to keep confidential, to ensure
  27   that the parties are permitted reasonable necessary uses of such material in
  28   preparation for and in the conduct of trial, to address their handling at the end of the
       ACTIVE/111574176.1



                                                  2
Case 2:20-cv-07552-SVW-JPR Document 51 Filed 08/23/21 Page 3 of 17 Page ID #:817



   1   litigation, and serve the ends of justice, a protective order for such information is
   2   justified in this matter. It is the intent of the parties that information will not be
   3   designated as confidential for tactical reasons and that nothing be so designated
   4   without a good faith belief that it has been maintained in a confidential, non-public
   5   manner, and there is good cause why it should not be part of the public record of this
   6   case.
   7
               C.       ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
   8
                        SEAL
   9
               The parties further acknowledge, as set forth in Section 12.3, below, that this
  10
       Stipulated Protective Order does not entitle them to file confidential information
  11
  12   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and

  13   the standards that will be applied when a party seeks permission from the court to

  14   file material under seal.

  15           There is a strong presumption that the public has a right of access to judicial
  16   proceedings and records in civil cases. In connection with non-dispositive motions,
  17   good cause must be shown to support a filing under seal. See Kamakana v. City and
  18   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
  19   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
  20   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require
  21   good cause showing), and a specific showing of good cause or compelling reasons
  22   with proper evidentiary support and legal justification, must be made with respect to
  23   Protected Material that a party seeks to file under seal. The parties’ mere designation
  24   of Disclosure or Discovery Material as CONFIDENTIAL does not— without the
  25   submission of competent evidence by declaration, establishing that the material
  26   sought to be filed under seal qualifies as confidential, privileged, or otherwise
  27   protectable—constitute good cause.
  28
       ACTIVE/111574176.1



                                                  3
Case 2:20-cv-07552-SVW-JPR Document 51 Filed 08/23/21 Page 4 of 17 Page ID #:818



   1           Further, if a party requests sealing related to a dispositive motion or trial, then
   2   compelling reasons, not only good cause, for the sealing must be shown, and the
   3   relief sought shall be narrowly tailored to serve the specific interest to be protected.
   4   See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
   5   each item or type of information, document, or thing sought to be filed or introduced
   6   under seal in connection with a dispositive motion or trial, the party seeking
   7   protection must articulate compelling reasons, supported by specific facts and legal
   8   justification, for the requested sealing order. Again, competent evidence supporting
   9   the application to file documents under seal must be provided by declaration.
  10
               Any document that is not confidential, privileged, or otherwise protectable in
  11
       its entirety will not be filed under seal if the confidential portions can be redacted. If
  12
       documents can be redacted, then a redacted version for public viewing, omitting only
  13
       the confidential, privileged, or otherwise protectable portions of the document, shall
  14
       be filed. Any application that seeks to file documents under seal in their entirety
  15
       should include an explanation of why redaction is not feasible.
  16
  17   2.      DEFINITIONS

  18           2.1      Action: this pending federal lawsuit].
  19           2.2      Challenging Party: a Party or Non-Party that challenges the designation
  20   of information or items under this Order.
  21
               2.3      “CONFIDENTIAL” Information or Items: information (regardless of
  22
       how it is generated, stored or maintained) or tangible things that qualify for protection
  23
       under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
  24
       Cause Statement.
  25
  26           2.4      Counsel: Outside Counsel of Record and House Counsel (as well as

  27   their support staff).

  28
       ACTIVE/111574176.1



                                                    4
Case 2:20-cv-07552-SVW-JPR Document 51 Filed 08/23/21 Page 5 of 17 Page ID #:819



   1         2.5    Designating Party: a Party or Non-Party that designates information or
   2   items that it produces in disclosures or in responses to discovery as
   3   “CONFIDENTIAL.”
   4
             2.6    Disclosure or Discovery Material: all items or information, regardless
   5
       of the medium or manner in which it is generated, stored, or maintained (including,
   6
       among other things, testimony, transcripts, and tangible things), that are produced or
   7
       generated in disclosures or responses to discovery in this matter.
   8
             2.7    Expert: a person with specialized knowledge or experience in a matter
   9
       pertinent to the litigation who has been retained by a Party or its counsel to serve as
  10
       an expert witness or as a consultant in this Action.
  11
  12         2.8    House Counsel: attorneys who are employees of a party to this Action.
  13   House Counsel does not include Outside Counsel of Record or any other outside
  14   counsel.
  15         2.9    Non-Party: any natural person, partnership, corporation, association or
  16   other legal entity not named as a Party to this action.
  17
             2.10 Outside Counsel of Record: attorneys who are not employees of a party
  18
       to this Action but are retained to represent or advise a party to this Action and have
  19
       appeared in this Action on behalf of that party or are affiliated with a law firm that
  20
       has appeared on behalf of that party, and includes support staff.
  21
  22         2.11 Party: any party to this Action, including all of its officers, directors,

  23   employees, consultants, retained experts, and Outside Counsel of Record (and their

  24   support staffs).

  25         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  26   Discovery Material in this Action.
  27
             2.13 Professional Vendors: persons or entities that provide litigation support
  28
       services     (e.g., photocopying, videotaping, translating, preparing exhibits or
       ACTIVE/111574176.1



                                                  5
Case 2:20-cv-07552-SVW-JPR Document 51 Filed 08/23/21 Page 6 of 17 Page ID #:820



   1   demonstrations, and organizing, storing, or retrieving data in any form or medium)
   2   and their employees and subcontractors.
   3
               2.14 Protected Material:    any Disclosure or Discovery Material that is
   4
       designated as “CONFIDENTIAL.”
   5
               2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
   6
       from a Producing Party.
   7
   8   3.      SCOPE
   9           The protections conferred by this Stipulation and Order cover not only
  10   Protected Material (as defined above), but also (1) any information copied or
  11   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  12   compilations of Protected Material; and (3) any testimony, conversations, or
  13   presentations by Parties or their Counsel that might reveal Protected Material.
  14
               Any use of Protected Material at trial shall be governed by the orders of the
  15
       trial judge. This Order does not govern the use of Protected Material at trial.
  16
  17   4.      DURATION

  18           Once a case proceeds to trial, information that was designated as
  19   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
  20   as an exhibit at trial becomes public and will be presumptively available to all
  21   members of the public, including the press, unless compelling reasons supported by
  22   specific factual findings to proceed otherwise are made to the trial judge in advance
  23   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
  24   showing for sealing documents produced in discovery from “compelling reasons”
  25   standard when merits-related documents are part of court record). Accordingly, the
  26   terms of this protective order do not extend beyond the commencement of the trial.
  27
       5.      DESIGNATING PROTECTED MATERIAL
  28
       ACTIVE/111574176.1



                                                 6
Case 2:20-cv-07552-SVW-JPR Document 51 Filed 08/23/21 Page 7 of 17 Page ID #:821



   1           5.1         Exercise of Restraint and Care in Designating Material for Protection.
   2   Each Party or Non-Party that designates information or items for protection under
   3   this Order must take care to limit any such designation to specific material that
   4   qualifies under the appropriate standards. The Designating Party must designate for
   5   protection only those parts of material, documents, items or oral or written
   6   communications that qualify so that other portions of the material, documents, items
   7   or communications for which protection is not warranted are not swept unjustifiably
   8   within the ambit of this Order.
   9
               Mass, indiscriminate or routinized designations are prohibited. Designations
  10
       that are shown to be clearly unjustified or that have been made for an improper
  11
       purpose (e.g., to unnecessarily encumber the case development process or to impose
  12
       unnecessary expenses and burdens on other parties) may expose the Designating
  13
       Party to sanctions.
  14
  15           If it comes to a Designating Party’s attention that information or items that it

  16   designated for protection do not qualify for protection, that Designating Party must

  17   promptly notify all other Parties that it is withdrawing the inapplicable designation.

  18           5.2         Manner and Timing of Designations. Except as otherwise provided in
  19   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  21   under this Order must be clearly so designated before the material is disclosed or
  22   produced.
  23           Designation in conformity with this Order requires:
  24
                     (a)      for information in documentary form (e.g., paper or electronic
  25
       documents, but excluding transcripts of depositions or other pretrial or trial
  26
       proceedings), that the Producing Party affix at a minimum, the legend
  27
       “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  28
       ACTIVE/111574176.1



                                                       7
Case 2:20-cv-07552-SVW-JPR Document 51 Filed 08/23/21 Page 8 of 17 Page ID #:822



   1   contains protected material. If only a portion of the material on a page qualifies for
   2   protection, the Producing Party also must clearly identify the protected portion(s)
   3   (e.g., by making appropriate markings in the margins).
   4
             A Party or Non-Party that makes original documents available for inspection
   5
       need not designate them for protection until after the inspecting Party has indicated
   6
       which documents it would like copied and produced. During the inspection and
   7
       before the designation, all of the material made available for inspection shall be
   8
       deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
   9
       it wants copied and produced, the Producing Party must determine which documents,
  10
       or portions thereof, qualify for protection under this Order. Then, before producing
  11
       the specified documents, the Producing Party must affix the “CONFIDENTIAL
  12
       legend” to each page that contains Protected Material. If only a portion of the
  13
       material on a page qualifies for protection, the Producing Party also must clearly
  14
       identify the protected portion(s) (e.g., by making appropriate markings in the
  15
       margins).
  16
  17               (b)      for testimony given in depositions that the Designating Party

  18   identifies the Disclosure or Discovery Material on the record, before the close of the

  19   deposition all protected testimony.

  20               (c)      for information produced in some form other than documentary and
  21   for any other tangible items, that the Producing Party affix in a prominent place on
  22   the exterior of the container or containers in which the information is stored the
  23   legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
  24   protection, the Producing Party, to the extent practicable, shall identify the protected
  25   portion(s).
  26
             5.3         Inadvertent Failures to Designate. If timely corrected, an inadvertent
  27
       failure to designate qualified information or items does not, standing alone, waive
  28
       the Designating Party’s right to secure protection under this Order for such material.
       ACTIVE/111574176.1



                                                     8
Case 2:20-cv-07552-SVW-JPR Document 51 Filed 08/23/21 Page 9 of 17 Page ID #:823



   1   Upon timely correction of a designation, the Receiving Party must make reasonable
   2   efforts to assure that the material is treated in accordance with the provisions of this
   3   Order.
   4
       6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
   5
               6.1      Timing of Challenges.    Any Party or Non-Party may challenge a
   6
       designation of confidentiality at any time that is consistent with the Court’s
   7
       Scheduling Order.
   8
   9           6.2      Meet and Confer. The Challenging Party shall initiate the dispute
  10   resolution process under Local Rule 37-1 et seq.
  11           6.3      Joint Stipulation. Any challenge submitted to the Court shall be via a
  12   joint stipulation pursuant to Local Rule 37-2.
  13
               6.4      The burden of persuasion in any such challenge proceeding shall be on
  14
       the Designating Party. Frivolous challenges, and those made for an improper purpose
  15
       (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  16
       expose the Challenging Party to sanctions. Unless the Designating Party has waived
  17
       or withdrawn the confidentiality designation, all parties shall continue to afford the
  18
       material in question the level of protection to which it is entitled under the Producing
  19
       Party’s designation until the Court rules on the challenge.
  20
  21   7.      ACCESS TO AND USE OF PROTECTED MATERIAL

  22           7.1      Basic Principles. A Receiving Party may use Protected Material that is
  23   disclosed or produced by another Party or by a Non-Party in connection with this
  24   Action only for prosecuting, defending or attempting to settle this Action. Such
  25   Protected Material may be disclosed only to the categories of persons and under the
  26   conditions described in this Order.        When the Action has been terminated, a
  27   Receiving Party must comply with the provisions of section 13 below (FINAL
  28   DISPOSITION).
       ACTIVE/111574176.1



                                                    9
Case 2:20-cv-07552-SVW-JPR Document 51 Filed 08/23/21 Page 10 of 17 Page ID #:824



    1           Protected Material must be stored and maintained by a Receiving Party at a
    2   location and in a secure manner that ensures that access is limited to the persons
    3   authorized under this Order.
    4
                7.2         Disclosure of “CONFIDENTIAL” Information or Items.                Unless
    5
        otherwise ordered by the court or permitted in writing by the Designating Party, a
    6
        Receiving           Party   may    disclose    any       information   or   item   designated
    7
        “CONFIDENTIAL” only to:
    8
                      (a)     the Receiving Party’s Outside Counsel of Record in this Action, as
    9
        well as employees of said Outside Counsel of Record to whom it is reasonably
   10
        necessary to disclose the information for this Action;
   11
   12                 (b)     the officers, directors, and employees (including House Counsel) of
   13   the Receiving Party to whom disclosure is reasonably necessary for this Action;
   14                 (c)     Experts (as defined in this Order) of the Receiving Party to whom
   15   disclosure is reasonably necessary for this Action and who have signed the
   16   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   17
                      (d)     the court and its personnel;
   18
   19                 (e)     court reporters and their staff;

   20                 (f)     professional jury or trial consultants, mock jurors, and Professional
   21   Vendors to whom disclosure is reasonably necessary for this Action and who have
   22   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   23                 (g)     the author or recipient of a document containing the information or
   24   a custodian or other person who otherwise possessed or knew the information;
   25
                      (h)     during their depositions, witnesses, and attorneys for witnesses, in
   26
        the Action to whom disclosure is reasonably necessary provided: (1) the deposing
   27
        party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
   28
        ACTIVE/111574176.1



                                                        10
Case 2:20-cv-07552-SVW-JPR Document 51 Filed 08/23/21 Page 11 of 17 Page ID #:825



    1   will not be permitted to keep any confidential information unless they sign the
    2   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
    3   agreed by the Designating Party or ordered by the court. Pages of transcribed
    4   deposition testimony or exhibits to depositions that reveal Protected Material may be
    5   separately bound by the court reporter and may not be disclosed to anyone except as
    6   permitted under this Stipulated Protective Order; and
    7
                     (i)     any mediator or settlement officer, and their supporting personnel,
    8
        mutually agreed upon by any of the parties engaged in settlement discussions or
    9
        appointed by the Court.
   10
        8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   11
   12           IN OTHER LITIGATION

   13           If a Party is served with a subpoena or a court order issued in other litigation
   14   that compels disclosure of any information or items designated in this Action as
   15   “CONFIDENTIAL,” that Party must:
   16                (a)     promptly notify in writing the Designating Party. Such notification
   17   shall include a copy of the subpoena or court order; unless prohibited by law.
   18
                     (b)     promptly notify in writing the party who caused the subpoena or
   19
        order to issue in the other litigation that some or all of the material covered by the
   20
        subpoena or order is subject to this Protective Order. Such notification shall include
   21
        a copy of this Stipulated Protective Order; and
   22
   23                (c)     cooperate with respect to all reasonable procedures sought to be

   24   pursued by the Designating Party whose Protected Material may be affected.

   25           If the Designating Party timely seeks a protective order, the Party served with
   26   the subpoena or court order shall not produce any information designated in this
   27   action as “CONFIDENTIAL” before a determination by the court from which the
   28   subpoena or order issued, unless the Party has obtained the Designating Party’s
        ACTIVE/111574176.1



                                                     11
Case 2:20-cv-07552-SVW-JPR Document 51 Filed 08/23/21 Page 12 of 17 Page ID #:826



    1   permission. The Designating Party shall bear the burden and expense of seeking
    2   protection in that court of its confidential material and nothing in these provisions
    3   should be construed as authorizing or encouraging a Receiving Party in this Action
    4   to disobey a lawful directive from another court.
    5
        9.      A     NON-PARTY’S              PROTECTED         MATERIAL         SOUGHT       TO    BE
    6
                PRODUCED IN THIS LITIGATION
    7
                     (a)         The terms of this Order are applicable to information produced by a
    8
        Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
    9
        produced by Non-Parties in connection with this litigation is protected by the
   10
        remedies and relief provided by this Order. Nothing in these provisions should be
   11
        construed as prohibiting a Non-Party from seeking additional protections.
   12
   13                (b)         In the event that a Party is required, by a valid discovery request, to
   14   produce a Non-Party’s confidential information in its possession, and the Party is
   15   subject to an agreement with the Non-Party not to produce the Non-Party’s
   16   confidential information, then the Party shall:
   17                      (1)      promptly notify in writing the Requesting Party and the Non-
   18   Party that some or all of the information requested is subject to a confidentiality
   19   agreement with a Non-Party;
   20
                           (2)      promptly provide the Non-Party with a copy of the Stipulated
   21
        Protective Order in this Action, the relevant discovery request(s), and a reasonably
   22
        specific description of the information requested; and
   23
   24                      (3)      make the information requested available for inspection by the

   25   Non-Party, if requested.

   26                (c)         If the Non-Party fails to seek a protective order from this court within
   27   14 days of receiving the notice and accompanying information, the Receiving Party
   28   may produce the Non-Party’s confidential information responsive to the discovery
        ACTIVE/111574176.1



                                                           12
Case 2:20-cv-07552-SVW-JPR Document 51 Filed 08/23/21 Page 13 of 17 Page ID #:827



    1   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
    2   not produce any information in its possession or control that is subject to the
    3   confidentiality agreement with the Non-Party before a determination by the court.
    4   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
    5   of seeking protection in this court of its Protected Material.
    6
        10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    7
                If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    8
        Protected Material to any person or in any circumstance not authorized under this
    9
        Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   10
        writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   11
        to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   12
   13   persons to whom unauthorized disclosures were made of all the terms of this Order,

   14   and (d) request such person or persons to execute the “Acknowledgment and

   15   Agreement to Be Bound” that is attached hereto as Exhibit A.

   16   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   17           PROTECTED MATERIAL
   18           When a Producing Party gives notice to Receiving Parties that certain
   19   inadvertently produced material is subject to a claim of privilege or other protection,
   20   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   21   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   22   may be established in an e-discovery order that provides for production without prior
   23   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
   24   parties reach an agreement on the effect of disclosure of a communication or
   25   information covered by the attorney-client privilege or work product protection, the
   26
        parties may incorporate their agreement in the stipulated protective order submitted
   27
        to the court provided the Court so allows.
   28
        ACTIVE/111574176.1



                                                   13
Case 2:20-cv-07552-SVW-JPR Document 51 Filed 08/23/21 Page 14 of 17 Page ID #:828



    1   12.     MISCELLANEOUS
    2
                12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    3
        person to seek its modification by the Court in the future.
    4
                12.2 Right to Assert Other Objections. By stipulating to the entry of this
    5
        Protective Order, no Party waives any right it otherwise would have to object to
    6
        disclosing or producing any information or item on any ground not addressed in this
    7
        Stipulated Protective Order. Similarly, no Party waives any right to object on any
    8
        ground to use in evidence of any of the material covered by this Protective Order.
    9
   10           12.3 Filing Protected Material. A Party that seeks to file under seal any
   11   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
   12   only be filed under seal pursuant to a court order authorizing the sealing of the
   13   specific Protected Material at issue. If a Party’s request to file Protected Material
   14   under seal is denied by the court, then the Receiving Party may file the information
   15   in the public record unless otherwise instructed by the court.
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        ACTIVE/111574176.1



                                                  14
Case 2:20-cv-07552-SVW-JPR Document 51 Filed 08/23/21 Page 15 of 17 Page ID #:829



    1   13.     FINAL DISPOSITION
    2
                After the final disposition of this Action, as defined in paragraph 4, within 60
    3
        days of a written request by the Designating Party, each Receiving Party must return
    4
        all Protected Material to the Producing Party or destroy such material. As used in
    5
        this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
    6
        summaries, and any other format reproducing or capturing any of the Protected
    7
        Material. Whether the Protected Material is returned or destroyed, the Receiving
    8
        Party must submit a written certification to the Producing Party (and, if not the same
    9
        person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   10
        (by category, where appropriate) all the Protected Material that was returned or
   11
        destroyed and (2) affirms that the Receiving Party has not retained any copies,
   12
        abstracts, compilations, summaries or any other format reproducing or capturing any
   13
        of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   14
        retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   15
        transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   16
        reports, attorney work product, and consultant and expert work product, even if such
   17
        materials contain Protected Material. Any such archival copies that contain or
   18
        constitute Protected Material remain subject to this Protective Order as set forth in
   19
        Section 4 (DURATION).
   20
   21
   22
   23
   24
   25
   26
   27
   28
        ACTIVE/111574176.1
Case 2:20-cv-07552-SVW-JPR Document 51 Filed 08/23/21 Page 16 of 17 Page ID #:830



    1   14.     VIOLATION
    2
        Any violation of this Order may be punished by appropriate measures including,
    3
        without limitation, contempt proceedings and/or monetary sanctions.
    4
    5
        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    6
    7   DATED: August 17, 2021
    8
    9   /s/ Minh Van T. Do (with permission)
        Attorneys for Plaintiff
   10
   11
   12   DATED: August 17, 2021
   13
   14   /s/ Hong-An Vu
        Attorneys for Defendant
   15
   16
   17   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   18
   19   DATED: August 23, 2021
   20
   21   HON. JEAN P. ROSENBLUTH
   22   United States Magistrate Judge
   23
   24
   25
   26
   27
   28
        ACTIVE/111574176.1
Case 2:20-cv-07552-SVW-JPR Document 51 Filed 08/23/21 Page 17 of 17 Page ID #:831



    1                                        EXHIBIT A
    2
                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3
    4   I,                                       [print or type full name], of
    5                           [print or type full address], declare under penalty of perjury
    6   that I have read in its entirety and understand the Stipulated Protective Order that
    7   was issued by the United States District Court for the Central District of California
    8   on [date] in the case of Buffin v. Community.com, Inc., Case No. 2:20-cv-07552
    9   SVW (JPRx). I agree to comply with and to be bound by all the terms of this
   10   Stipulated Protective Order and I understand and acknowledge that failure to so
   11   comply could expose me to sanctions and punishment in the nature of contempt. I
   12   solemnly promise that I will not disclose in any manner any information or item
   13   that is subject to this Stipulated Protective Order to any person or entity except in
   14   strict compliance with the provisions of this Order. I further agree to submit to the
   15   jurisdiction of the United States District Court for the Central District of California
   16   for enforcing the terms of this Stipulated Protective Order, even if such
   17   enforcement proceedings occur after termination of this action.
   18   I hereby appoint                            [print or type full name] of
   19                                               [print or type full address and telephone
   20   number] as my California agent for service of process in connection with this action
   21   or any proceedings related to enforcement of this Stipulated Protective Order.
   22   Date:
   23   City and State where sworn and signed:
   24
        Printed name:
   25
   26
        Signature:
   27
   28
        ACTIVE/111574176.1
